106 -IS
                                 ELECTRONIC RECORD
                                                                          SO 7-/5

COA#       02-14-00513-CR                         OFFENSE:        21.11


           Karl Dean Jackson v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    396th District Court



DATE: 06/25/15                      Publish: NO   TC CASE #:      1319320D




                         IN THE COURT OF CRIMINAL APPEALS


          Karl Dean Jackson v. The St ate of
                                                                       406-/£
STYLE:    Texas

         APPELL/IMT\<Z                Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ?&Fi/&®                                       JUDGE:

DATE:     OVMt/jOjr                                    SIGNED:                           PC:

JUDGE:      Til Um.^Ji^                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD